EXHIBIT PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December 15, 2008, by and between BP Parallel Corporation, a Delaware corporation (“Berry”), and Apollo Management VI, L.P., a Delaware limited partnership (“Apollo”). WHEREAS, Apollo and its affiliates from time to time purchase securities in open market or privately negotiated transactions for their own account, including debt securities; WHEREAS, Apollo intends to facilitate from time to time during the term of this Agreement certain purchases by Berry of outstanding debt securities of Berry Plastics Corporation or Berry Plastics Group, Inc. by purchasing such debt securities in open market or privately negotiated transactions (any such debt securities so purchased by Apollo, the “Notes”); and WHEREAS, Apollo may propose to Berry that any purchases by Apollo of Notes be subject to the terms of this Agreement, on the terms contemplated by this Agreement, mutatis mutandis. NOW, THEREFORE, in consideration of the premises and of the mutual covenants, agreements and warranties herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Designation of Notes.From time to time Apollo may propose to sell Notes to Berry in accordance with this Agreement.In the event Berry desires to purchase any such Notes, Apollo and Berry agree to execute a schedule of designated notes (each a “Designated Notes Schedule”) which shall describe, among other things, the Notes to be acquired, the anticipated Closing Date and the Consideration (as defined below) therefore.Notes set forth on a Designated Notes Schedule are referred to herein as “Designated Notes.”For avoidance of doubt (a) in the event Apollo has acquired any Notes prior to the date of this Agreement, such Notes shall not be Designated Notes unless included on a Designated Notes Schedule signed by Berry and Apollo and (b) the parties may execute a Designated Notes Schedule prior to the purchase by Apollo of the applicable Designated Notes, in which case the Designated Notes Schedule may provide (i) the range of acceptable purchase prices with respect to Apollo’s purchase of such Designated Notes and (ii) that such Designated Notes Schedule shall be void and of no force and effect if Apollo has not acquired any of such Designated Notes by the end of a specified period. 2.Purchase and Sale. (a) Subject to the terms and conditions herein set forth, Berry agrees to purchase, or cause one of its affiliates to purchase, from Apollo, and Apollo agrees to sell to Berry or such affiliate, on a Closing Date (as hereinafter defined), any Designated Notes held by Apollo as of such Closing Date in exchange for the sum of Apollo’s purchase price of such Designated Notes set forth in the applicable Designated Notes Schedule, plus any reasonable out of pocket fees and expenses incurred by Apollo (such amount to be provided to Berry in reasonable detail) in connection with Apollo’s purchase (collectively, the “Consideration”), provided, however, that if the conditions set forth in Section 7(b) or (c) are not satisfied prior to or on the fifth day following the filing of the fiscal quarter results for the third fiscal quarter following Apollo’s purchase of any Designated Notes, then Apollo may sell such Notes to third parties on terms and conditions reasonably acceptable to Apollo (a “Third Party Sale”).
